Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 6/15/21 is acknowledged. Therefore, Examiner will exam elected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28, and all the dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1, 28, and all the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “the first connecting shaft extending in the first direction, wherein the first connecting shaft passes through at least a part of the first central portion of the first fixed structure such that at least a part of the first gear is disposed between the first central portion and the first guide portion; and a first rotary structure disposed between the first guide portion and the first central portion, the first rotary structure including a first circular arc shaped gear engaged with the first gear, wherein the first rotary structure is coupled with the first connecting shaft so as to be rotated about a first virtual axis of rotation passing through a center of a circular arc of the first circular arc shaped gear” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. At least Fig 14 shows the structure of 411 cannot enable/supported the limitations or functions in the claimed language. Further clarification is required. Examiner remind Applicant that if the claim(s) is belonging to other embodiment(s), the claim(s) should be withdrawn. 
In Claim 28, the limitations “wherein the second connecting shaft passes through at least a part of the second central portion of the second fixed structure such that at least a part of the second gear is disposed between the second central portion and the second guide portion, and the first connecting shaft and the second connecting shaft are linked with each other so as to be rotated in opposite directions; and a second rotary structure disposed between the second guide portion and the second central portion, the second rotary structure including a second circular arc shaped gear engaged with the second gear, wherein the second rotary structure is configured to be rotated about a second virtual axis of rotation passing through a center of a circular arc of the second circular arc shaped gear, by rotation of the second connecting shaft” are unclear since neither the written description nor the drawings appear to 


The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24-26, 31 and all the dependent claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 31, the limitations “the first central portion and the second central portion include first guide structures protruding toward the first rotary structure and the second rotary structure, respectively, wherein the first guide portion and the second guide portion include second guide structures protruding toward the first rotary structure and the second rotary structure, respectively, wherein the first rotary structure includes first guide rails formed on opposite surfaces of the first rotary structure and configured to receive at least a part of the first guide structures, and wherein the second rotary structure includes second guide rails formed on opposite surfaces of the second rotary structure and configured to receive at least a part of the second guide structure” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The claimed language has more than four ways to interpret it. Therefore, Examiner can’t determine the scope of the claims. Further clarification is required. Examiner remind Applicant that if the claim(s) is belonging to other embodiment(s), the claim(s) should be withdrawn.
In Claim 24, the limitations “the first central portion and the first guide portion include guide structures protruding toward a space between the first central portion and the first guide portion, respectively, and wherein the first rotary structure includes guide rails configured to receive the guide structures” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The claimed language has more than four ways to interpret it. Therefore, Examiner can’t determine the scope of the claims. Further clarification is required. Examiner remind Applicant that if the claim(s) is belonging to other embodiment(s), the claim(s) should be withdrawn.
In Claims 25, 26, the limitations “the guide rails include first curved surfaces spaced apart from the first virtual axis of rotation by a first distance in a radial direction and second curved surfaces spaced apart from the first virtual axis of rotation by a second distance in the radial direction, and wherein the guide structures are received between the first curved surfaces and the second curved surfaces of the guide rails”, and “the guide structures include first corresponding curved surfaces configured to make contact with the first curved surfaces of the guide rails and second corresponding curved surfaces configured to make contact with the second curved surfaces of the guide rails, and wherein central angles of circular arcs of the second corresponding curved surfaces are smaller than central angles of circular arcs of the second curved surfaces” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The claimed language has more than four ways to interpret it. Therefore, Examiner can’t determine the scope of the claims. Further clarification is required. Examiner remind Applicant that if the claim(s) is belonging to other embodiment(s), the claim(s) should be withdrawn.


Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 21-22, 24, 27-31, 34, 36 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Yao (US 10036188 B1).
With regard claim 1, Yao discloses a hinge module (abstract; fig 1-16) comprising: a first fixed structure (at least fig 4, the first fixe structure on the left/right) including a first central portion (at least fig 4, Examiner consider, at least, the portion with shaft holes is the first central portion), a first support portion extending from the first central portion in a first direction (at least fig 4, the portion extending from the first central portion in a first direction is the first support portion), and a first guide portion extending from the first support portion in a third direction perpendicular to the first direction (at least fig 4, the portion extending from the first support portion in a third direction perpendicular to the first direction is the guide portion); a first connecting shaft including a first gear formed on at least a part of an outer circumferential surface thereof (at least fig 6, the connecting shaft including a first gear formed on at least a part of an outer circumferential surface thereof), the first connecting shaft extending in the first direction (at least fig 4), wherein the first connecting shaft passes through at least a part of the first central portion of the first fixed structure such that at least a part of the first gear is disposed between the first central portion and the first guide portion (at least fig 4); and a first rotary structure (at least fig 3 the structure between the first guide portion and the first central portion) 
Regarding claim 21, Yao further disclosed the first central portion faces a direction of the first virtual axis of rotation, and wherein the first support portion faces a direction perpendicular to the direction of the first virtual axis of rotation (at least fig 4).
Regarding claim 22, Yao further disclosed the first rotary structure has a circular arc shaped opening (at least fig 4, see also fig 6) formed therein through which at least a part of the first connecting shaft passes (at least fig 4, see also fig 6), and wherein the first circular arc shaped gear is an first internal gear formed on an inner wall  of the circular arc shaped opening and engaged with the first gear of the first connecting shaft (at least fig 4, see also fig 6).
Regarding claim 24, Yao further disclosed the first central portion and the first guide portion include guide structures (at least fig 4 and fig 3) protruding toward a space between the first central portion and the first guide portion, respectively, and wherein the first rotary structure includes guide rails configured to receive the guide structures (at least fig 4 and fig 3).
Regarding claim 27, Yao further disclosed the first support portion includes a curved surface formed to support rotation of the first rotary structure (at least fig 4).
Regarding claim 28, Yao further disclosed a second fixed structure (at least fig 4, the fixe structure on the left/right) including a second central portion (at least fig 4, Examiner consider, at least, the portion with shaft holes is the central portion) coupled to one side of the first central portion that faces a second direction opposite to the first direction (at least fig 4), a second 
Regarding claim 29, Yao further disclosed the first rotary structure has a first opening formed therein in a first circular arc shape (at least fig 4, see also fig 6), wherein the first circular arc shaped gear is a first internal gear formed on an inner wall of the first opening (at least fig 4, 
Regarding claim 30, Yao further disclosed an even number of sub-gears (at least fig 2, the sub-gears disposed between the first central portion and the second central portion) disposed between the first central portion and the second central portion and configured to link the first connecting shaft and the second connecting shaft (at least fig 2; see also fig 11-12 for the link to the shafts).
Regarding claim 31 (see also above 112 rejection), Yao further disclosed the first central portion and the second central portion include first guide structures protruding toward the first rotary structure and the second rotary structure, respectively, wherein the first guide portion and the second guide portion include second guide structures protruding toward the first rotary structure and the second rotary structure, respectively, wherein the first rotary structure includes first guide rails formed on opposite surfaces of the first rotary structure and configured to receive at least a part of the first guide structures, and wherein the second rotary structure includes second guide rails formed on opposite surfaces of the second rotary structure and configured to receive at least a part of the second guide structure (at least fig 4 show all the claimed limitations; see also 112 rejections as discussed above.).
Regarding claim 34, Yao further disclosed the first rotary structure includes a first curved surface having a first radius of curvature with respect to the first virtual axis of rotation (compare fig 4, fig 6), wherein the first support portion includes a first corresponding curved surface 
Regarding claim 36, Yao further disclosed the hinge module is disposed in the hinge housing and configured to rotate a first housing (fig 1, housing on 10) about the first virtual axis of rotation extending in the first direction and rotate a second housing (fig 1, housing on 10) about the second virtual axis of rotation parallel to the first virtual axis of rotation (fig 9-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 10036188 B1)
With regard claim 35, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first circular arc shaped gear is between the first connecting shaft and the first virtual axis of rotation in a radial direction from the first virtual axis of rotation, and wherein the second circular arc shaped gear is between the second connecting shaft and the second virtual axis of rotation in a radial direction from the second virtual axis of rotation. Examiner’s note: the difference between the cited art and the Application is the location of the circular arc shaped gear. The cited art implemented the circular arc shaped gear on the bottom side of the gear (if the view point is on the display of the device). However, the Applicant’s circular arc shaped gear is located on the top side of the gear. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the first circular arc shaped gear is between the first connecting shaft and the first virtual axis of rotation in a radial direction from the first virtual axis of rotation, and wherein the second circular arc shaped gear is between the second connecting shaft and the second virtual axis of rotation in a radial direction from the second virtual axis of rotation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation to modify the previous discussed structure with the current feature is to simplify the design or shorten the length of the gear (therefore reduce the size or cost of the device).
Claims 23, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 10036188 B1) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claim 23, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first internal gear is between the first connecting shaft and the first virtual axis of rotation.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the first internal gear is between the first connecting shaft and the first virtual axis of rotation and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the length of the gear structure for the modified structure and/or reduce the cost due to the simplification of the design. 
Regarding claim 25 (see also 112 rejection), the above discussed art further disclosed the guide rails include first curved surfaces spaced apart from the first virtual axis of rotation by a first distance in a radial direction and second curved surfaces spaced apart from the first virtual axis of rotation by a second distance in the radial direction (at least fig 4, both curved surfaces spaced apart from each other and from the first virtual axis of rotation by a first and second distances in a radial direction).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for and wherein the guide structures are received between the first curved surfaces and the second curved surfaces of the guide rails.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the guide structures are received between the first curved surfaces and the second curved surfaces of the guide rails) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 /JERRY WU/ Primary Examiner, Art Unit 2841